                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN


THOMAS R AUSTIN,

                           Petitioner,
                                                                          Case No. 14-cv-0608-bhl
         v.

SUSAN NOVAK,1

                  Respondent.
______________________________________________________________________________

                            DECISION AND ORDER
______________________________________________________________________________

         In 2006, Petitioner Thomas R. Austin entered an Alford plea in state court and was
convicted of two drunken driving related charges.                     After several unsuccessful state court
challenges to his convictions and sentence, Austin filed a petition for a federal writ of habeas
corpus under 28 U.S.C. §2254. Because Austin’s habeas petition is, in part, untimely, and
otherwise without merit, the Court will dismiss the petition and deny a certificate of appealability.

                                                BACKGROUND
         In 2006, Austin was charged in Wisconsin circuit court with four counts arising from a
motor vehicle accident caused by Austin’s alleged operation of a vehicle while intoxicated. Austin
entered an Alford plea to two of the four charges against him, although he later twice attempted,
and failed, to withdraw the plea. (See ECF No. 15-3 at 33-34, 39-40.) The state court convicted
Austin of: (1) causing great bodily harm to another by operating a vehicle with a prohibited alcohol
concentration in violation of Wis. Stat. §940.25(1)(b); and (2) operating a vehicle with a prohibited
alcohol concentration for a fifth or subsequent time in violation of Wis. Stat. §346.63(1)(b). (ECF
No. 15-2 at 3-5.) The court then sentenced Austin to ten and a half years of initial confinement
and eight years of extended supervision. (Id.; ECF No. 15-3 at 35.) Austin’s April 13, 2007




1
 The named respondent, Susan Novak, is no longer the correct respondent under the Rules Governing Section 2254
Cases in the United States District Courts. It is the petitioner’s duty to keep the Court apprised of any changes in his
case’s circumstances, but he has not done so.


           Case 1:14-cv-00608-BHL Filed 04/19/21 Page 1 of 15 Document 38
judgment of conviction also states that Austin would be “eligible after 4 years for [the state’s]
Earned Release Program.” (ECF No. 15-2 at 3.)2
         After his conviction, Austin timely pursued a direct appeal with appointed postconviction
counsel.     Complicating matters, however, he simultaneously pursued other postconviction
challenges. In addition to appointed counsel’s efforts, Austin filed several pro se motions for relief
both during and after his direct appeal. (See, e.g., ECF No. 15-3 at 41-42, 54-59, 89-97, 182-87.)
He also filed a federal habeas corpus petition on September 25, 2009, but that petition was denied
at screening based on his failure to exhaust his state court remedies.3 Austin v. Deppisch, No. 09-
cv-929-JPS, ECF No. 4 (E.D. Wis. Dec. 3, 2009). Austin’s direct appeals came to an end on
October 19, 2009, when his deadline to petition the Supreme Court for a writ of certiorari expired.
         On August 23, 2010, while at least one of Austin’s postconviction efforts was still on
appeal, the Wisconsin Department of Corrections notified the circuit court of an error in Austin’s
judgment of conviction. (ECF No. 15-3 at 197.) The letter explained that Austin was not
statutorily eligible for the Earned Release Program and asked the court to enter an amended
judgment stating that Austin was “not eligible for this program.” (Id.) In short order, on August
25, 2010, the circuit court judge issued a corrected judgment of conviction that imposed the same
sentence but altered the prior judgment by clarifying that the “Defendant is not eligible for [the]
Earned Release Program.” (ECF No. 15-2 at 6-8.)
         When he received notice of the Department’s letter, Austin objected to the requested
correction and asked for a hearing. (ECF No. 15-3 at 195.) The circuit court denied Austin’s
request without a hearing, noting that the “Court determines eligibility” for the program and that
the “Court reviewed and confirmed” that it had the power to amend the judgment sua sponte. (Id.)
Austin later challenged the corrected judgment in a state court habeas corpus proceeding. (ECF
No. 15-3 at 268-70.) The circuit court rejected his petition and the court of appeals affirmed. (ECF
No. 15-3 at 284, 302-05.) Austin then filed this federal habeas petition.

                                                        ANALYSIS
         Austin’s pro se federal habeas petition lists seven scattershot claims for relief, challenging
both his initial 2007 conviction and the 2010 corrected judgment of conviction. He contends that

2
  As discussed in greater detail below, Wisconsin’s Earned Release Program is a discretionary rehabilitative program
overseen and implemented by the Wisconsin Department of Corrections. Wis. Admin. Code § DOC 302.39.
3
  Because that petition was dismissed for failure to exhaust, this petition is considered to be Austin’s first. Slack v.
McDaniel, 529 U.S. 473, 487 (2000) (“A petition filed after a mixed petition has been dismissed under Rose v. Lundy
before the district court adjudicated any claims is to be treated as ‘any other first petition’ and is not a second or
successive petition.”).


           Case 1:14-cv-00608-BHL Filed 04/19/21 Page 2 of 15 Document 38
his initial and corrected judgment of conviction violated: (1) his First Amendment right to access
the courts; (2) his Fourth Amendment right against illegal seizures; (3) his Fifth and Fourteenth
Amendment Due Process and Equal Protection rights; (4) his Sixth Amendment rights to a jury
trial and to effective assistance of counsel; (5) his Eighth Amendment right against cruel and
unusual punishment; (6) his Thirteenth Amendment right against involuntary servitude; and (7)
his Fourteenth Amendment Due Process and Equal Protection rights (again). (ECF No. 1 at 5-13.)
        Austin’s petition must be dismissed for two reasons. First, the petition was not timely filed
as to the portions of his claims that relate to his initial judgment of conviction. Second, while his
challenges to the corrected judgment are timely, they lack merit.

I. Austin’s Petition Is Untimely with Respect to Claims Challenging His Initial Judgment
   of Conviction.
        Under the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), a request for
federal habeas corpus relief is subject to a one-year limitation period. 28 U.S.C. §2244(d)(1).
Generally, this limitation period begins to run on “the date on which the judgment became final
by the conclusion of direct review or the expiration of the time for seeking such review.” 28 U.S.C.
§2244(d)(1)(A); see Dodd v. United States, 545 U.S. 353, 357 (2005) (“In most cases, the operative
date from which the limitation period is measured will be the one identified in [§2244(d)(1)(A)]:
‘the date on which the judgment of conviction becomes final.’”). The statute also embraces a
discovery rule; the limitation period does not begin to run on certain claims until “the date on
which the factual predicate of the claim or claims presented could have been discovered through
the exercise of due diligence.” 28 U.S.C. §2244(d)(1)(D).4 Further, regardless of the starting date,
the limitations period is tolled when the petitioner has a properly filed, pending application for
post-conviction or collateral review of the challenged judgment. 28 U.S.C. §2244(d)(2).
        Austin could have, and did, raise many of the claims related to his initial conviction during
his direct state court appeal. The one-year limitations period on these claims began to run when
the judgment on his direct appeal became final and Austin had no further avenues for appeal. The
Wisconsin Supreme Court denied Austin’s petition for review of his direct appeal and the
remittitur was issued on July 20, 2009. (ECF No. 15-4 at 192-93); see Balsewicz v. Kingston, 425
F.3d 1029, 1032 (7th Cir. 2005) (citing Wis. Stat. §809.26; State ex rel. Fuentes v. Wisconsin Court
of Appeals, 593 N.W.2d 48, 51 (1999)) (“In Wisconsin, a direct challenge to a conviction becomes

4
  The statute also provides for a later running of the limitations period in situations where state action creates an
impediment to filing an application and where the Supreme Court newly recognizes a constitutional right. 28 U.S.C.
§2244(d)(1)(B), (C). Austin’s claims do not implicate either of these provisions.


          Case 1:14-cv-00608-BHL Filed 04/19/21 Page 3 of 15 Document 38
‘final’ the day the Remittitur issues.”). Austin’s deadline to petition for a writ of certiorari in the
Supreme Court expired ninety days later—on October 19, 2009. 28 U.S.C. §2244(d)(1)(A);
Lawrence v. Florida, 549 U.S. 327, 333 (2007) (noting that “the ‘time for seeking’ direct
review…includes review by” the Supreme Court under §2244(d)(1)(A)).                                 Thus, the habeas
limitations period began to run on any challenges to Austin’s initial judgment of conviction on
October 19, 2009.
         Austin’s many post-conviction challenges to the initial judgment effectively tolled the
limitations period for much of the time between October 19, 2009 and May 29, 2014, when he
filed this Section 2254 petition. At the time his direct appeal ended, Austin had a state habeas
petition pending, (see ECF No. 15-5 at 1-4), and thus the limitations period remained tolled.5 It
was only after Austin’s state habeas proceeding ended with the issuance of a November 4, 2009
remittitur, (ECF No. 15-5 at 118-19), that the federal habeas limitations period began to run. The
limitations period then ran for seventy-one days, from November 5, 2009 to January 15, 2010,
when Austin filed another motion for postconviction relief, which again tolled the limitations
period. (See ECF No. 15-3 at 89-97.) This tolling lasted from January 15, 2010 until May 28,
2013, when the remittitur issued on Austin’s last postconviction challenge. (See ECF No. 15-7 at
286-87.) This left 294 days remaining in the limitations period, which finally expired on March
19, 2014. Austin did not sign and mail to the clerk his federal habeas petition for another two
months, until May 22, 2014. (ECF No. 1 at 17.) Accordingly, any claims based on Austin’s initial
judgment are untimely.
         Austin does not challenge these facts or the resulting calculations. Instead, he argues he
should be allowed to continue with his claims notwithstanding their timeliness, invoking equitable
estoppel, equitable tolling, and the discovery rule. (ECF No. 24 at 6-9.) Austin offers little
explanation for how these doctrines apply and, in fact, other than the discovery rule codified in 28
U.S.C. §2244(d)(1)(D), they do not.



5
  The respondent “does not dispute that the habeas corpus petition filed in the Fond du Lac County Circuit Court
qualified as ‘a properly filed application for State post-conviction or other collateral review with respect to the
pertinent judgment or claim’ for purposes of 28 U.S.C. § 2244(d)(2).” (ECF No. 22 at 11 n.12.) But this particular
state habeas petition was denied for Austin’s failure to pay the filing fee. State ex rel. Austin v. Circuit Court for Fond
du Lac County, No. 2008AP3091, unpublished slip op., (Wis. Ct. App. Jun. 17, 2009) (ECF No. 15-5 at 86-89). The
Court doubts such a filing could be considered proper under the statute, and therefore questions whether this filing
tolled the limitations period at all. See Simms v. Acevedo, 595 F.3d 774, 777-80 (7th Cir. 2010) (holding that a state
habeas petition filed along with an application to proceed in forma pauperis but without the petitioner’s trust fund
account information, as required, was not properly filed under Illinois law and therefore did not toll the statute of
limitations). Nevertheless, resolving this issue in Austin’s favor does not change the end result.


           Case 1:14-cv-00608-BHL Filed 04/19/21 Page 4 of 15 Document 38
        Under Seventh Circuit caselaw, equitable estoppel can apply to habeas claims but only as
a remedy for actions taken by a defendant that prevented “the plaintiff from suing within the
statutory period.” Williams v. Sims, 390 F.3d 958, 959-60 (7th Cir. 2004) (citations omitted) (“One
standard example is where the defendant has fraudulently concealed from the plaintiff the
existence of a claim against the defendant. … Another is where the defendant requested the
plaintiff to delay suit while the parties tried to negotiate a settlement.”). Austin does not allege,
let alone offer proof, that defendants had any role in delaying the filing of his petition.
Accordingly, equitable estoppel does not apply.
        The Seventh Circuit has emphasized that equitable tolling is rarely appropriate. In the
habeas context, it applies only when a filing was delayed by conditions “far beyond the litigant's
control.” Conroy v. Thompson, 929 F.3d 818, 820 (7th Cir. 2019) (quoting Socha v. Boughton,
763 F.3d 674, 684 (7th Cir. 2014)). The doctrine requires a petitioner to prove “‘(1) that he has
been pursuing his rights diligently, and (2) that some extraordinary circumstances stood in his
way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace
v. DiGuglielmo, 544 U.S. 408, 418 (2005)). As with his equitable estoppel assertion, Austin does
not allege or offer proof of any extraordinary circumstances sufficient to warrant equitable tolling.
Austin contends he “has been diligently proceeding with litigations” and that “the State requested
many, many, many extensions of time.” (ECF No. 18 at 6.) The Court agrees that Austin has been
a prolific filer, (see ECF No. 15-1), and that his adversary has asked for, and received, at least six
extensions of time (see ECF Nos. 10, 11, 12 13, 20, 21). But neither fact satisfies the standard for
equitable tolling. Rather, the record suggests that Austin simply miscalculated his federal habeas
filing deadline. But an error in calculating a deadline does not warrant the application of equitable
tolling. Perry v. Brown, 950 F.3d 410, 412 (7th Cir. 2020) (citing Holland v. Florida, 560 U.S.
631, 649-52 (2010)) (“[S]imple legal errors, such as ignorance of the federal deadline, do not
suffice.”).
        Austin’s invocation of the discovery rule is closer to being on point. The only discovery
rule applicable to habeas claims is the one codified in 28 U.S.C. §2244(d)(1)(D), which delays the
start of the limitations period to be “the date on which the factual predicate of the claim or claims
presented could have been discovered through the exercise of due diligence.” Hereford v.
McCaughtry, 101 F. Supp. 2d 742, 745 (E.D. Wis. 2000) (“[Section] 2244(d)(1)(D) comports with
the federal common-law discovery rule under which a claim accrues when the victim knows of his
injury even though the victim does not know that the injury is actionable.”). Austin’s challenges
to his initial conviction, by their nature, were or could have been raised on direct appeal. As to

          Case 1:14-cv-00608-BHL Filed 04/19/21 Page 5 of 15 Document 38
those claims and arguments, the limitations period ran (subject to tolling) from the date he ran out
of challenges to his initial judgment—October 19, 2009.
        Austin’s challenges to his August 25, 2010 corrected judgment of conviction stand on
different ground, however. The factual predicate for that claim and related arguments, by
definition, could not have been known or discovered until the corrected judgment was entered.
Accordingly, the limitations period applicable to those claims did not begin to run until that later
date. See 28 U.S.C. §2244(d)(1)(D); Davis v. United States, 817 F.3d 319, 328 (7th Cir. 2016)
(citations omitted) (noting that different claims for habeas relief may have different start dates and
thus “the timeliness of each claim asserted in … a petition challenging a state-court conviction
under 28 U.S.C. §2254 must be considered independently.”) As previously noted, Austin’s
extensive filings for postconviction relief in state court tolled the limitations period from January
15, 2010 until May 28, 2013. The period was thus tolled when the state court entered the corrected
judgment of conviction and did not begin running until May 29, 2013, giving Austin until May 28,
2014 to file any claims challenging the corrected judgment. Because Austin signed his habeas
petition on May 22, 2014, and it was filed with this Court on May 28, 2014, Austin’s claims related
to the corrected judgment are timely and will be considered on their merits.

II. Austin’s Challenges to the Corrected Judgment of Conviction Fail on Their Merits and
    Do Not Warrant Habeas Relief.
        Determining which of Austin’s claims and arguments are barred by the statute of
limitations is no easy task. Austin’s petition lists seven claims for habeas relief, but the claims are
not broken down between challenges to his original and corrected judgments of conviction.
Indeed, his arguments are intertwined and often hard to understand. Because he is representing
himself without the benefit of counsel, the Court will give Austin the benefit of the doubt and,
where there is any question, will treat Austin’s claims as timely challenges to his corrected
judgment of conviction. Haines v. Kerner, 404 U.S. 519, 520 (1972) (noting that the filings of pro
se litigants are liberally construed).
        When considering a habeas petition, a federal court reviews the “decision of the last state
court to rule on the merits of the petitioner’s claim.” Charlton v. Davis, 439 F.3d 369, 374 (7th
Cir. 2006) (citing McFowler v. Jaimet, 349 F.3d 436, 446 (7th Cir. 2003)). Under AEDPA, a
federal court may grant habeas relief only if the state court decision was “either (1) ‘contrary to,
or involved an unreasonable application of, clearly established Federal law, as determined by the
Supreme Court of the United States,’ or (2) ‘based on an unreasonable determination of the facts


         Case 1:14-cv-00608-BHL Filed 04/19/21 Page 6 of 15 Document 38
in light of the evidence presented in the State court proceeding.’” Miller v. Smith, 765 F.3d 754,
760 (7th Cir. 2014) (quoting 28 U.S.C. §2254(d)(1), (2)). “The ‘unreasonable application’ clause
requires the state court decision to be more than incorrect or erroneous. The state court’s
application of clearly established law must be objectively unreasonable.” Lockyer v. Andrade, 538
U.S. 63, 75 (2003) (internal citations omitted). “If this standard is difficult to meet, that is because
it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). “Section 2254(d) reflects
the view that habeas corpus is a ‘guard against extreme malfunctions in the state criminal justice
systems,’ not a substitute for ordinary error correction through appeal.” Id. at 102-03 (quoting
Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring in judgment)). When
the state court does not reach particular claims on the merits, a federal court reviews those claims
de novo under the general habeas standard of 28 U.S.C. §2243. Cone v. Bell, 556 U.S. 449, 472
(2009); Muth v. Frank, 412 F.3d 808, 814 (7th Cir. 2005). Section 2243 requires the court to
“summarily hear and determine the facts, and dispose of the matter as law and justice require.”

    A. Austin Is Not Entitled to Habeas Relief on His First Amendment Access to the
       Courts Claim.
        Austin’s first claim for habeas relief asserts the denial of his First Amendment right to
access the courts. (ECF No. 1 at 5.) The scope of this claim is difficult to discern; Austin does
not clearly articulate this claim in his petition or explicitly support it in his briefing. To the extent
the claim challenges Austin’s corrected judgment, the Court understands Austin to be complaining
that he was denied an evidentiary hearing on his challenge to the state court’s entry of the corrected
judgment. His other arguments all relate to the manner in which the state courts handled and
resolved his various legal challenges to his judgment and corrected judgment of conviction.
        “Prisoners have a fundamental right of access to the courts that prisons must facilitate by
providing legal assistance,” In re Maxy, 674 F.3d 658, 660 (7th Cir. 2012) (citing Bounds v. Smith,
430 U.S. 817 (1977), abrogated by Lewis v. Casey, 518 U.S. 343 (1996)), including by providing
tools “that the inmates need in order to attack their sentences, directly or collaterally, and in order
to challenge the conditions of their confinement.” Lewis v. Casey, 518 U.S. 343, 355 (1996). To
prevail on a claimed violation of his right to access the courts, Austin must allege and prove that
his ability to litigate his non-frivolous claims was hindered and that he suffered a concrete injury
in consequence. May v. Sheahan, 226 F.3d 876, 883 (7th Cir. 2000) (citing Lewis v. Casey, 518
U.S. 343, 350-54 (1996)).




         Case 1:14-cv-00608-BHL Filed 04/19/21 Page 7 of 15 Document 38
       As a general matter, the record does not support the suggestion that Austin was deprived
of his right to access the courts. To the contrary, Austin has made ample use of the state courts to
challenge his conviction and air his grievances. As of October 2012, Austin had brought a direct
appeal, an appeal from denial of a Wis. Stat. §974.06 motion, an appeal from denial of a state
habeas petition, and an appeal from denial of a supervisory writ petition. See State ex rel. Austin
v. Jenkins, No. 2011AP1320, unpublished slip op., 3 (Wis. Ct. App. Oct. 31, 2012) (ECF No. 15-
3 at 302-05). Since that time, a quick Westlaw search shows that Austin has filed at least one more
request for relief in state court after this federal habeas petition was filed. See State v. Austin, No.
2015AP2164-CR, 2017 WL 1364108 (Wis. Ct. App. Apr. 12, 2017) (affirming the circuit court’s
use of discretion to deny Austin’s petition for sentence adjustment and Austin’s petition for
positive adjustment time). At best, he simply disagrees with the outcomes of his many state court
challenges to his convictions and sentence. But that he has not prevailed does not mean that he
lacked access.
       As for Austin’s challenge to his corrected judgment, he has not shown that he had any legal
right to a hearing before the trial court amended his judgment of conviction. The state court ruled
that it had the power under state law to make this correction to the criminal judgment, (ECF No.
15-3 at 284), and the Wisconsin court of appeals affirmed. State ex rel. Austin v. Jenkins, No.
2011AP1320, unpublished slip op. (Wis. Ct. App. Oct. 31, 2012) (ECF No. 15-3 at 302-05). Under
Wisconsin law, Austin was entitled to an evidentiary hearing on his objection only if the objection
raised sufficient and true facts proving that he was entitled to relief. See State v. Balliette, 2011
WI 79, ¶ 18, 805 N.W.2d 334, 339 (citation omitted) (“If the motion raises sufficient facts that, if
true, show that the defendant is entitled to relief, the circuit court must hold an evidentiary
hearing.”). However, the trial court retained discretion to deny Austin a hearing on his objection
if it found that the objection failed “to raise a question of fact, or present[ed] only conclusory
allegations, or if the record conclusively demonstrate[ed] that [Austin] [wa]s not entitled to relief.”
State v. Bentley, 548 N.W.2d 50, 53 (1996) (quoting Nelson v. State, 195 N.W.2d 629, 633 (1972)).
Similarly, Austin had no right to a hearing on his appeal of that decision. The Wisconsin Rules of
Appellate Procedure permitted the Wisconsin court of appeals to “dispose of an appeal
summarily.” Wis. Stat. Rule 809.21(1).
       Thus, the state courts’ resolutions of these issues appear to have been entirely proper and
correct under Wisconsin law. But, even if state procedure would have required a hearing in either
the trial or appellate courts, such state law procedural violations, without more, are insufficient to
warrant federal habeas relief. Cone v. Bell, 556 U.S. 449, 465 (2009) (quoting Coleman v.

         Case 1:14-cv-00608-BHL Filed 04/19/21 Page 8 of 15 Document 38
Thompson, 501 U.S. 722, 729 (1991)) (“It is well established that federal courts will not review
questions of federal law presented in a habeas petition when the state court's decision rests upon a
state-law ground that ‘is independent of the federal question and adequate to support the
judgment.’”); Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (quoting Estelle v. McGuire, 502 U.S. 62,
67-68 (1991)) (“It is not the province of a federal habeas court to reexamine state-court
determinations on state-law questions.”). Accordingly, there is no basis to grant the relief Austin
seeks on this ground, and his claim must be denied.

    B. Austin’s Due Process and Equal Protection Claims Likewise Do Not Warrant
       Habeas Relief.
        Austin’s third and seventh claims are based on the due process and equal protection clauses
of the Fourteenth Amendment.6 (ECF No. 1 at 8, 13.) Like his access to courts claim, these
challenges are disorganized and ill-defined. Reading Austin’s filings generously, the Court
understands Austin to claim that his trial counsel, the sentencing judge, the state’s prosecutor, and
the pre-sentence report writer all improperly misinformed him that he would be eligible for
Wisconsin’s Earned Release Program, and that this misinformation induced him to agree to a plea
in violation of his due process and equal protection rights. The Court also understands Austin to
argue that the state courts’ rejection of his challenge to the corrected judgment violated his due
process rights because the ruling was “contrary” to the Wisconsin court of appeals’ opinions in
“many other cases.” (ECF No. 1 at 13.) Neither argument supports habeas relief.
        Austin argued in his state habeas proceedings that his Alford plea was involuntary because
it was based on his perceived eligibility for the Earned Release Program. (ECF No. 15-3 at 269.)
The circuit court rejected this claim and dismissed his petition on April 22, 2011. (ECF No. 15-3
at 284.) The court explained that “the only time that the issue of the Earned Release Program
(ERP) was ever mentioned in Court was by me at the conclusion of the Sentencing Hearing…after
the sentence had been imposed.” (Id.) The court commented on the Department of Corrections’
delay in notifying the court of the error concerning Austin’s eligibility for the Earned Release
Program but then ruled there was “neither any prejudice nor deprivation of rights. … Also, neither
your plea nor sentence was in any way compromised or predicated on any ERP entitlement.” (Id.)


6
 Austin cites to both the Fifth and Fourteenth Amendments. Because Austin’s claims relate to the conduct of state
officials, his claims rest on the due process clause of the Fourteenth Amendment only. Cf. Wrinkles v. Davis, 311 F.
Supp. 2d 735, 738 (N.D. Ind. 2004) (“The Fifth Amendment's due process clause applies only to acts of the federal
government and does not limit actions of state officials.”). Also, several of Austin’s due process and equal
protection arguments relate to his initial judgment. Those claims are untimely, as discussed above, and the Court
will not address them other than to note that they also lack merit.


          Case 1:14-cv-00608-BHL Filed 04/19/21 Page 9 of 15 Document 38
       The Wisconsin court of appeals rejected Austin’s appeal from this dismissal, concluding
that Austin’s injury, such as it was, did not rise to the level of a constitutional harm. State ex rel.
Austin v. Jenkins, No. 2011AP1320, unpublished slip op., 3 (Wis. Ct. App. Oct. 31, 2012) (ECF
No. 15-3 at 304). The court of appeals explained, “[t]he record does not reveal any basis to suggest
that the opportunity to participate in the Earned Release Program induced Austin’s decision to
change his plea …[or] influenced the circuit court’s decision to impose an aggregate sentence of
ten years and six months of initial confinement and eight years of extended supervision.” Id. at 3-
4 (ECF No. 15-3 at 304-05). The court also concluded that “the circuit court had the authority to
correct the judgment of conviction by removing [Austin’s] eligibility for participation in the
Earned Release Program. Although the circuit court entered the corrected judgment while Austin
had an appeal pending, it had authority to do so under Wis. Stat. §808.075(4)(g)6.” Id. at 3 (ECF
No. 15-3 at 304).
       The Wisconsin courts’ rejections of Austin’s arguments did not involve an unreasonable
application of federal law and were not based on unreasonable factual determinations. Both the
circuit court and court of appeals rejected Austin’s challenge to the voluntariness of his plea
consistent with the Supreme Court’s precedents. A constitutionally valid guilty plea must be made
in a knowing, voluntary, and intelligent manner. Brady v. United States, 397 U.S. 742, 747 n.4
(1970) (citing Boykin v. Alabama, 395 U.S. 238, 242 (1969)). The plea hearing transcript shows
that the circuit court judge thoroughly examined Austin and his understanding of his plea before
accepting it, and that Austin affirmed he was knowingly and voluntarily agreeing to enter an Alford
plea. (ECF No. 15-8 at 77-83, 94-100.) Austin confirmed for the court that he understood the
maximum penalties, that the court was not bound by a plea agreement and could sentence him to
the extent permitted under law, and that his Alford plea would be treated as a guilty plea at
sentencing. (Id. at 78.) The court’s subsequent conclusion regarding the mistaken description of
Austin’s eligibility for the Earned Release Program was also not unreasonable.
       Austin’s insistence that his plea was entered based on his eligibility for the Earned Release
Program, (ECF No. 18 at 11), is not supported by the record. Austin’s eligibility for the program
was not included in Austin’s plea questionnaire, (ECF No. 15-3 at 25-27), or discussed during the
plea hearing, (see ECF No. 15-8 at 71-105). At the sentencing hearing, the prosecutor requested
the maximum sentence under the law be imposed on Austin and made no mention of Austin’s
eligibility. (ECF No. 15-8 at 173-74.) Neither did Austin’s trial counsel. (ECF No. 15-8 at 182.)
The trial court did not reach the issue of Austin’s eligibility for the Earned Release Program until
after it had set Austin’s time in confinement, fees, costs, and conditions of extended supervision.

        Case 1:14-cv-00608-BHL Filed 04/19/21 Page 10 of 15 Document 38
(ECF No. 15-8 at 204-09.) At no time did the trial court or counsel refer to plea negotiations when
discussing Austin’s eligibility for the Earned Release Program. (ECF No. 15-8 at 209-11.) Austin
is not entitled to relief on this claim.

    C. Austin’s Ineffective Assistance of Counsel Claims Do Not Warrant Habeas Relief.
        Austin’s fourth habeas claim is based on ineffective assistance of counsel. The Court
understands Austin to complain about various failures by both his trial and appellate counsel.
Austin alleges his trial counsel was constitutionally ineffective because she: (1) misinformed
Austin about his Earned Release Program eligibility such that he agreed to enter an Alford plea;
(2) failed to investigate Austin’s prior criminal history; (3) failed to hire an expert to examine his
vehicle’s brakes and develop a defense for his case; and (4) failed to suppress prejudicial
statements made up by the police and printed in a local newspaper. Austin contends he received
ineffective assistance from postconviction counsel when that attorney failed to raise ineffective
assistance of trial counsel for all the stated reasons as grounds for relief on direct appeal. All but
the first complaint about counsel’s performance were or could have been raised during Austin’s
direct appeal from his initial conviction and are thus untimely. Accordingly, the Court will limit
its consideration to the ineffective assistance claims related to or arising from the corrected
judgment.
        Claims of ineffective assistance of counsel under the Sixth Amendment are reviewed under
the standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). Under that standard, a
claim for ineffective assistance of counsel must be shown by proving “deficient performance by
counsel resulting in prejudice, with performance being measured against an objective standard of
reasonableness under prevailing professional norms.” Rompilla v. Beard, 545 U.S. 374, 380
(2005) (cleaned up). Austin must prove both “that counsel provided constitutionally deficient
performance, meaning counsel made errors so serious he ‘was not functioning as the counsel
guaranteed the defendant by the Sixth Amendment,’” and “that this deficient performance
prejudiced his defense—meaning there is a ‘reasonable probability that, but for counsel's
unprofessional errors, the result of the proceeding would have been different.’” Winfield v.
Dorethy, 956 F.3d 442, 451-52 (7th Cir. 2020) (quoting Strickland v. Washington, 466 U.S. 668,
687, 694 (1984)).
        With respect to Austin’s ineffective assistance claims related to Austin’s corrected
judgment, he alleges that trial counsel “mis-informed” him about his eligibility and failed to tell
him that he was statutorily ineligible for the program. (ECF No. 24 at 12, 22.) Austin states he


         Case 1:14-cv-00608-BHL Filed 04/19/21 Page 11 of 15 Document 38
“was going to proceed to trial, if it was not for the mis-advise, a conflict of interest and other
acts/ommittances that were discovered post-plea and pre-sentencing as a withdraw of plea was
sought.” (ECF No. 24 at 22.) While not entirely clear, Austin seems to be suggesting that but for
his counsel’s failure to apprise him of his ineligibility for the early release program, he would have
proceeded to trial. He further argues that he has been prejudiced because he agreed to enter an
Alford plea to avoid a “maximum” sentence and that, because he was later deemed ineligible for
the Earned Release Program, he is now serving that maximum sentence. (ECF No. 18 at 21-22.)
        The Supreme Court ruled on a similar issue in Hill v. Lockhart, 474 U.S. 52 (1985). In
Hill, a petitioner brought a habeas claim for ineffective assistance of counsel based on his trial
attorney’s failure to inform him of the amount of time he would be required to serve in prison
before he became eligible for parole. Id. at 54-55. The petitioner’s trial counsel during plea
negotiations and the trial court judge at sentencing both told the petitioner that he would be eligible
for parole after serving at least one-third of his sentence. Id. Because petitioner had a previous
conviction in a different state, however, he was not eligible for parole until he served at least one-
half of his sentence. Id. at 55. After reviewing the petitioner’s claim, the Supreme Court
“conclude[d] that petitioner's allegations are insufficient to satisfy the Strickland v. Washington
requirement of ‘prejudice.’” Hill, 474 U.S. at 60. The Court reasoned,
        Petitioner did not allege in his habeas petition that, had counsel correctly informed him
        about his parole eligibility date, he would have pleaded not guilty and insisted on going to
        trial. He alleged no special circumstances that might support the conclusion that he placed
        particular emphasis on his parole eligibility in deciding whether or not to plead guilty.
        Indeed, petitioner's mistaken belief that he would become eligible for parole after serving
        one-third of his sentence would seem to have affected not only his calculation of the time
        he likely would serve if sentenced pursuant to the proposed plea agreement, but also his
        calculation of the time he likely would serve if he went to trial and were convicted.
Id. So, even though petitioner’s trial counsel and the trial court judge misinformed the petitioner
as to his parole eligibility date, the mistake was not prejudicial to the petitioner.
        Austin’s arguments fail first because they reflect a misunderstanding of Wisconsin’s
discretionary Earned Release Program.7 While Wisconsin law requires the trial court to determine
the offender’s eligibility for the Earned Release Program at sentencing, Wis. Stat. §973.01(3g),
that determination is not a guarantee of participation in the program. Under state law, the
Department of Corrections has discretion to choose when and which eligible offenders participate.
Wis. Admin. Code § DOC 302.39(3), (4). Offenders, like Austin, who are convicted of crimes

7
 Successful completion of the Earned Release Program requires the court to modify the sentences of those offenders
by reducing their time in confinement and increasing their time in extended supervision such that the overall length
of the sentence remains the same. Wis. Stat. §302.05(3)(c)2.


          Case 1:14-cv-00608-BHL Filed 04/19/21 Page 12 of 15 Document 38
under Wis. Stats. ch. 940, are ineligible for the program. Wis. Stat. §§302.05(3)(a)1, 973.01(3g);
Wis. Admin. Code § DOC 302.39(1). But even if he had been eligible, the Department of
Corrections retained discretion to deny him participation. Like the defendant in Hill, Austin was
not prejudiced by any mistake of counsel relating to Austin’s eligibility for the Earned Release
Program.
       Indeed, Austin’s complaint about counsel’s alleged failure to advise him about the Early
Release Program is substantially less significant than the error discussed and rejected by the
Supreme Court in Hill. While Austin does seem to allege that he would have pled not guilty and
proceeded to trial but for the mistake, the issue in Hill involved the petitioner’s eligibility for
parole, not his eligibility for an optional and discretionary early release program. The corrected
judgment removing Austin’s eligibility for the program therefore did not deprive Austin of a
property right or a liberty interest. See Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir. 2000)
(quoting Garza v. Miller, 688 F.2d 480, 486 (7th Cir. 1982) (“There is no constitutional mandate
to provide educational, rehabilitative, or vocational programs.”); Higgason v. Farley, 83 F.3d 807,
809-10 (7th Cir. 1996) (“Even if Higgason had been given the opportunity, it was not inevitable
that he would complete an educational program and earn good time credits. Thus, denying the
opportunity to earn credits did not inevitably affect the duration of the sentence, and did not
infringe on a protected liberty interest.”). Because Austin had no right to participate in the Earned
Release Program, Austin was not prejudiced by his counsel’s mistake and cannot be granted relief
on this claim.
       Moreover, Austin has not alleged any “special circumstances that might support the
conclusion that he placed particular emphasis on his [Earned Release Program] eligibility in
deciding whether or not to plead.” Hill, 474 U.S. at 60. The transcripts of the plea and sentencing
hearings also confirm that Austin’s eligibility for the Earned Release Program was an afterthought
and not discussed as part of Austin’s plea. (See ECF No. 15-8 at 77-83, 94-100, 204-11.)
Accordingly, the Court finds that Austin was not prejudiced by his counsel’s mistaken
understanding of the relevant statute. Because the Court concludes that Austin was not prejudiced,
the Court will not decide whether his trial counsel’s representation was constitutionally deficient
under the Strickland standard.
       Austin’s claim of ineffective assistance as to his postconviction counsel fails for the same
reasons. Because Austin was not prejudiced by his trial counsel’s mistake, his postconviction
counsel’s failure to raise the mistake as an issue on appeal was also not prejudicial. Austin is not
entitled to habeas relief on this claim.

        Case 1:14-cv-00608-BHL Filed 04/19/21 Page 13 of 15 Document 38
    D. Austin’s Second, Fifth, and Sixth Grounds for Relief Fail to State Viable Claims.
         The remainder of Austin’s grounds for relief generally relate to harms resulting from what
he contends is his improper continued confinement.8 With minimal legal and factual support,
Austin claims that his continued imprisonment violates the Fourth, Eighth, and Thirteenth
Amendments. Even given a generous reading, these final claims are without merit.
         Austin’s second ground for relief is based on the Fourth Amendment’s guarantee against
unreasonable seizures. He provides scant detail to support a Fourth Amendment claim. He does
not allege anything about his arrest, a traffic stop, or the use of force against him. He simply
claims that his “UNLAWFUL SEIZURE … IS NOW THE CONSEQUENCE” of the “illegal”
judgment and sentence. (ECF No. 1 at 7.) His supporting documents are similarly devoid of
arguments concerning the Fourth Amendment. This is insufficient to support a claim. Cf. Cullen
v. Pinholster, 563 U.S. 170, 181 (2011) (citing Woodford v. Visciotti, 537 U.S. 19, 24 (2002))
(“The petitioner carries the burden of proof.”). Austin is therefore not entitled to relief on this
ground.
         Austin’s fifth claim cites the Eighth Amendment prohibition against cruel and unusual
punishment. Most of his supporting arguments appear to relate to the state court’s reliance upon
one of his earlier drunk driving convictions in finding him guilty under Wis. Stat. §346.63(1)(b)
of operating a vehicle with a prohibited alcohol concentration for a fifth or subsequent time. These
arguments tie back to his initial judgment and are therefore time-barred.
         Austin’s sixth habeas claim cites to the Thirteenth Amendment. Austin is not entitled to
relief on this claim. “The Thirteenth Amendment, which forbids involuntary servitude, has an
express exception for persons imprisoned pursuant to conviction for crime.” Pischke v. Litscher,
178 F.3d 497, 500 (7th Cir. 1999). The Wisconsin state courts have routinely denied Austin’s
challenges to his conviction, and as such, Austin is imprisoned properly and in accordance with
the law. Austin’s sixth claim is frivolous.

                                 CERTIFICATE OF APPEALABILITY
         Under Rule 11(a) of the Rules Governing Section 2254 Cases, this Court must consider
whether to issue a certificate of appealability. A court may issue a certificate of appealability only
if the applicant makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The standard for making a “substantial showing” is whether “reasonable jurists could

8
 Austin was released on extended supervision on December 17, 2019. Offender Locator,
https://appsdoc.wi.gov/lop/detail.do (last visited Apr. 16, 2021). He is no longer incarcerated.


          Case 1:14-cv-00608-BHL Filed 04/19/21 Page 14 of 15 Document 38
debate whether (or, for that matter, agree that) the petition should have been resolved in a different
manner or that the issues presented were adequate to deserve encouragement to proceed further.”
Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). Because no reasonable jurists
could debate that the petition should have been resolved differently, the Court will not issue a
certificate of appealability. Accordingly,

       IT IS HEREBY ORDERED that Austin’s petition for writ of habeas corpus, ECF No. 1,
is DENIED, and this case is DISMISSED.

       IT IS FURTHER ORDERED that the Court DENIES a certificate of appealability.

       Dated at Milwaukee, Wisconsin on April 19, 2021.

                                                        s/ Brett H. Ludwig
                                                        BRETT H. LUDWIG
                                                        United States District Judge




        Case 1:14-cv-00608-BHL Filed 04/19/21 Page 15 of 15 Document 38
